Douglas, J.,
dissenting. I dissent from today’s decision because I believe the majority misapplies the alleged immunity of the appellant city of San-dusky under these facts.
Former R.C. 723.01 mandated that the legislative authority of a municipal corporation “shall have the care, supervision, and control of public * * * bridges * * * within the municipal corporation, and shall cause them to be kept open, in repair, and free from nuisance.” The majority today holds that former R.C. 723.54 immunized appellant from liability by virtue of its provision that a municipal corporation shall not be liable for personal injury or property damage occurring on bridges “for which the municipal corporation does not have the responsibility of maintenance or inspection.” (Emphasis added.) The majority reasons that since Ohio law invests the state, not cities, with the responsibility for maintaining and inspecting bridges such as the one in question, appellant is immune from liability. This analysis disregards a crucial point.
There was ample evidence in the record from which a reasonable juror could conclude that appellant had assumed the responsibility for maintaining and, in part, for inspecting the bridge in question. At the time of the accident, appellant had, for a period of over ten years, undertaken the responsibility for snow removal. Salting and sanding of the bridge surface when required were also performed by appellant. Before the accident, appellant was apparently exploring the possibility of installing a guardrail on the bridge, and eventually did so. Appellant has conducted all routine maintenance on the bridge since it was built. Appellant shares the responsibility of inspecting the bridge with the state, but appellant performs all necessary repairs to the bridge surface. Appellant installed flashing lights to warn motorists of potential ice hazards on the bridge.
All this evidence could easily convince a reasonable person that although the responsibility for maintenance and inspection may technically reside with the state, appellant had the *58actual responsibility by virtue of its own assumption of these duties. Under this view of the evidence, the immunity provided by former R.C. 723.54 would not apply. Thus, the majority is clearly incorrect in its conclusion that the trial court erred in denying appellant’s motions for a directed verdict and for judgment notwithstanding the verdict. This court has held that a trial court must submit an essential issue to the jury where sufficient evidence exists on that issue to permit reasonable minds to reach different conclusions. O’Day v. Webb (1972), 29 Ohio St. 2d 215, 58 O.O. 2d 424, 280 N.E. 2d 896, paragraph four of the syllabus. I vigorously disagree with the majority’s holding that the trial court should have withheld the issue of appellant’s liability from the jury.
The majority today does not touch on certain aspects of the court of appeals’ opinion which I believe merit comment. The first of these is the appellate court’s unwarranted injection of comparative negligence principles into this case. The court of appeals erred when it held that the trial court’s failure to apportion negligence as mandated by R.C. 2315.19 was reversible error. The appellate court noted that appellant had pleaded contributory negligence as a defense in its answer, and concluded that the comparative negligence statute was thus brought into play. The court of appeals stated that “[t]he jury did not specify that plaintiff was zero percent negligent and this cannot be assumed.” This is absurd.
In its answers to interrogatories, the jury found that appellant was eighty percent negligent and Hulon McAfee, the driver of the vehicle that slid into appellee’s car, was twenty percent negligent. Since eighty percent plus twenty percent equals one hundred percent, I believe that the court of appeals would have been quite safe in assuming that appellee was zero percent negligent.
More importantly, however, the appellate court neglected to recognize that although appellant did raise contributory negligence as a defense in its answers, it offered absolutely no proof at trial to demonstrate that such contributory negligence existed. R.C. 2315.19 does not provide that the defendant can create a jury question on the issue of contributory negligence merely by pleading it as a defense, thereby mandating an instruction on the issue and submission to the jury even where absolutely no evidence has been offered to support it. In fact, it would be error to so instruct the jury under these circumstances.
“Where there is no evidence to support an issue of contributory negligence or assumption of risk, no charge should be given to the jury on either issue.” Riley v. Cincinnati (1976), 46 Ohio St. 2d 287, 75 O.O. 2d 331, 348 N.E. 2d 135, paragraph two of the syllabus. Not only was no evidence presented warranting a jury instruction on contributory negligence, appellant did not request such an instruction, and did not argue contributory negligence at trial or in the court of appeals. The appellate court’s holding that the trial court committed reversible error in failing to instruct the jury on contributory negligence is therefore completely unsupportable.
The same is true of the court of appeals’ reversal of the trial court’s award of prejudgment interest to appellees. Such awards are within the sound discretion of the trial court, and will not be reversed on appeal absent an abuse of that discretion. Kalain v. Smith (1986), 25 Ohio St. 3d 157, 159, 25 OBR 201, 203, 495 N.E. 2d 572, 574. This court has defined “abuse of discretion” as implying “ ‘not merely *59error of judgment, but perversity of will, passion, prejudice, partiality, or moral delinquency.’ ” State, ex rel. Shafer, v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 590-591, 50 O.O. 465, 469, 113 N.E. 2d 14, 19. See, also, State, ex rel. Commercial Lovelace Motor Freight, Inc., v. Lancaster (1986), 22 Ohio St. 3d 191, 193, 22 OBR 275, 277, 489 N.E. 2d 288, 290. The trial court did not abuse its discretion by awarding prejudgment interest in this case.
R.C. 1343.03(C) provides:
“Interest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct and not settled by agreement of the parties, shall be computed from the date the cause of action accrued to the date on which the money is paid, if, upon motion of any party to the action, the court determines at a hearing held subsequent to the verdict or decision in the action that the party required to pay the money failed to make a good faith effort to settle the case and that the party to whom the money is to be paid did not fail to make a good faith effort to settle the case.” (Emphasis added.)
The court of appeals found that appellant’s belief that it was not liable due to the immunity granted by R.C. 723.54 was “not an unreasonable position, even though the jury determined * * * [appellant] was in part responsible for * * * [appellees’] damages, * * * and no malice, design to defraud or to seek an unconscionable advantage was evident.” I see two problems with this holding. First, in finding that appellant’s belief that it was not liable was reasonable, the court of appeals substituted its judgment for that of the trial court, which was in by far the better position to judge the good faith or lack thereof in appellant’s failure to attempt to settle. Second, the absence of malice or design to defraud is immaterial for purposes of awarding prejudgment interest under R.C. 1343.03 (C). A finding of bad faith is not necessary. Kalain v. Smith, supra, at 159, 25 OBR at 202-203, 495 N.E. 2d at 574. It is the lack of good faith, meaning the failure to make an honest effort to settle a case, that is the focus of inquiry. Id. Thus, the fact that appellant showed no malice or design to defraud and did not seek an unconscionable advantage is not dispositive.
However, I believe the trial court erred when it ordered that prejudgment interest be paid only from the date of the verdict holding appellant liable. R.C. 1343.03(C) mandates that such interest “shall be computed from the date the cause of action accrued * * Appellees’ cause of action accrued on December 2,1980, the date of the accident in question. Since prejudgment interest cannot be awarded for any period prior to July 5,1982, the effective date of R.C. 1343.03(C), the interest should have been computed from that date. Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St. 3d 83, 19 OBR 123, 482 N.E. 2d 1248.
Accordingly, I would reverse the judgment of the court of appeals insofar as it disturbs the jury verdict in favor of appellees. I would reinstate that verdict in its entirety, but I would modify the trial court’s award of prejudgment interest by ordering that such award shall be computed from July 5, 1982 to the date on which the money is paid.
Sweeney, J., concurs in the foregoing dissenting opinion.